Case 8:19-cr-00299-PWG Document1 Filed 06/17/19 Page1of8

. . FILED
DJB/KOH: USAO 2019R00424 nie 2. ret Eth C us
D JIDPiv | | , LTE
A IN THE UNITED STATES DISTRICT COURT .
FOR THE DISTRICT OF MARYLAND wea kt] Pu yy
UNITED STATES OF AMERICA #
Vv. * CRIMINAL NO.
* Poa ACAEAT
REBECCA ANN FOGLE, * (Conspiracy to Commit Identity
* "Theft, 18 U.S.C. § 1028(f) & (a)(7);
Defendant * Identity Theft, 18 U.S.C.

= § 1028(a)(7); Forfeiture, 18 U.S.C.
. §§ 981(a)(1)(C), 982(a)(2)(B), and
* 1028(b)(5), 21 U.S.C. § 853,

€ 28 U.S.C. § 2461(c))

REKKEARE

INDICTMENT

COUNT ONE
(Conspiracy to Commit Identity Theft)

The Grand Jury for the District of Maryland charges that:
Introduction
At all times relevant to this Indictment:

The Retail Stores

L. Best Buy Company, Inc. (d/b/a Best Buy), Sam’s West, Inc. (d/b/a Sam’s Club),
and Apple Inc. (d/b/a Apple) (together, the “Retail Stores”) operated retail stores in the United
States, including in Virginia and Maryland.

2. The Retail Stores offered credit card accounts to their customers that allowed
customers to purchase merchandise on credit and be billed for the purchases in the future. In
order to offer the credit card accounts, the Retail Stores partnered with financial institutions,

including Synchrony Bank, Citibank N.A., and Barclays (the “Card Issuers”). Synchrony Bank
Case 8:19-cr-00299-PWG Document1 Filed 06/17/19 Page 2 of8

issued Sam’s Club credit card accounts, Citibank N.A. issued Best Buy credit card accounts, and
Barclays issues Apple Barclaycard credit card accounts.

a. To apply for a credit card account, customers provided the Retail Stores with
personally identifiable information (*“PII’’), including name, date of birth, and address.

4, Customers approved for a credit card account at the Retail Stores were issued an
account number that enabled the customers to immediately make purchases at the Retail Stores
up to a pre-determined credit limit. A permanent credit card was later mailed to the address used
to apply for the credit card account.

The Telecommunication Stores

a Verizon Inc. (d/b/a Verizon Wireless), AT&T Corporation (d/b/a AT&T
Mobility), and Sprint Corp. (d/b/a Sprint) (together, the ““Telecommunication Stores”) operated
telecommunication stores in the United States, including in Virginia and Maryland.

6. To apply for an account to obtain mobile telephone services and to purchase
mobile telephones and other merchandise, customers provided the Telecommunication Stores
with PII, including name and date of birth.

a. Customers approved for an account at the Telecommunication Stores were
permitted to make purchases at the Telecommunication Stores the same day pursuant to an
agreement wherein the customer agreed to make monthly installment payments to pay for the

purchase over time.
Case 8:19-cr-00299-PWG Document1 Filed 06/17/19 Page 3 of 8

The Conspiracy

8. Between at least in or about December 2016 and in or about January 2018, in the

District of Maryland and elsewhere, the defendant,
REBECCA ANN FOGLE,
did knowingly and willfully combine, conspire, confederate, and agree with Individual 1, and
others known and unknown to the Grand Jury, to knowingly transfer, possess, and use, without
lawful authority, means of identification of victims (including names, dates of birth, and social
security numbers), in and affecting interstate commerce, with the intent to commit, and to aid
and abet, and in connection with, an unlawful activity that constituted a violation of federal law,
to wit, a scheme and artifice to defraud the Card Issuers and the Telecommunication Stores, and
to obtain money and property therefrom, by means of materially false and fraudulent pretenses,
representations, promises, and material omissions, and for the purpose of executing such scheme
to knowingly transmit and cause to be transmitted wires in furtherance thereof, in violation of 18
U.S.C. § 1343; and by such conduct the defendant did obtain anything of value aggregating
$1,000 or more during any one-year period.
Manner and Means of the Conspiracy

9. It was part of the conspiracy and scheme to defraud that REBECCA ANN
FOGLE (“FOGLE”) obtained victims’ PII without the victims’ knowledge or consent.

10. It was further part of the conspiracy and scheme to defraud that FOGLE emailed
the victims’ PII to Individual 1 and other members of the conspiracy, without the victims’

knowledge or consent.
Case 8:19-cr-00299-PWG Document1 Filed 06/17/19 Page 4of8

Ll. It was further part of the conspiracy and scheme to defraud that in exchange for
the PII, Individual 1 paid FOGLE, including by depositing cash into bank accounts that
FOGLE controlled and sending her money orders.

12. It was further part of the conspiracy and scheme to defraud that members of the
conspiracy, including Individual 1, created and caused to be created fake driver’s licenses using
the PII of the victims without the victims’ authorization.

13. It was further part of the conspiracy and scheme to defraud that members of the
conspiracy, including Individual 1, used the fake driver’s licenses to apply for credit card
accounts at the Retail Stores and credit accounts at the Telecommunication Stores in the names
of the victims without the victims’ authorization.

14. It was further part of the conspiracy and scheme to defraud that members of the
conspiracy, including Individual 1, used the credit card and credit accounts opened in the names
of the victims to purchase items on credit from the Retail Stores and Telecommunication Stores,
including electronics and other merchandise.

Overt Acts

15. In furtherance of the conspiracy, and to effect the objects thereof, the defendant
and others committed and caused to be committed the following overt acts, among others, in the
District of Maryland and elsewhere:

a. On or about June 2, 2017, FOGLE emailed the PII of numerous
individuals, including Victim A, to Individual 1.
b. On or about June 3, 2017, Individual 1 attempted to send a $500 money

order to FOGLE.
Case 8:19-cr-00299-PWG Document1 Filed 06/17/19 Page5of8

c. On or about December 23, 2017, Individual 1 used the PII of Victim A to
establish a prepaid AT&T wireless account in Victim A’s name at an AT&T store in Rockville,

Maryland.

d. On or about January 2, 2018, Individual 1 possessed a receipt for

merchandise fraudulently obtained using the PII of Victim A.

18 U.S.C. § 1028(£) & (a)(7)
Case 8:19-cr-00299-PWG Document1 Filed 06/17/19 Page 6of8

COUNT TWO
(Identity Theft)

The Grand Jury for the District of Maryland further charges that:
On or about June 2, 2017, the defendant,
REBECCA ANN FOGLE,
did knowingly transfer and possess, without lawful authority, the means of identification of
Victim A, in and affecting interstate commerce, with the intent to commit, and to aid and abet,
and in connection with, an unlawful activity that constitutes a violation of federal law, to wit,

wire fraud in violation of 18 U.S.C. § 1343.

18 U.S.C. § 1028(a)(7)
Case 8:19-cr-00299-PWG Document1 Filed 06/17/19 Page 7 of 8

FORFEITURE

1; Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the defendant that the
United States will seek forfeiture as part of any sentence in accordance with 18 U.S.C.
§ 981(a)(1)(C), 982(a)(2)(B), and 1028(b)(5), 21 U.S.C. § 853, and 28 U.S.C. § 2461(c), in the
event of the defendant’s conviction under Counts One and Two of this Indictment.

2. As aresult of the offenses set forth in Counts One and Two of this Indictment, the
defendant,

REBECCA ANN FOGLE,

shall forfeit to the United States, all property, real or personal, which constitutes or is derived
from proceeds traceable to the offenses, including but not limited to a sum of money equal to the
value of the proceeds of the offenses, which amount is at least $5,150, as well as any personal

property used or intended to be used to commit the offense.

bi If, as a result of any act or omission of the defendant, any such property subject to
forfeiture:
a. cannot be located upon the exercise of diligence;
b. has been transferred, or sold to, or deposited with a third person;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be subdivided
without difficulty;

it is the intent of the United States, pursuant to pursuant to 21 U.S.C. § 853(p), to seek forfeiture

of any other property of the defendant up to the value of the forfeitable property.
Case 8:19-cr-00299-PWG Document1 Filed 06/17/19 Page 8 of 8

18 U.S.C. §§ 981(a)(1)C), 982(a)(2)(B), and 1028(b)(5)
21 U.S.C. § 853
28 U.S.C. § 2461

    

Robert K. Hur

United States Attorney
sa AEP DLIG DILL.
SIGNATURE REDACTED
_ Foreperson —— Date: June 17, 2019
